ORDER GRANTING IN PART AND DENYING IN PART MOTION TO DISMISS
Re: Dkt. No. 14
JOSEPH C. SPERO, United States Chief Magistrate Judge
I. INTRODUCTION
Plaintiff Andrew Achal, a former employee of Gate Gourmet, filed his First Amended -Complaint in federal court *790against Defendants Gate Gourmet, Inc. (“Gate Gourmet”) and Does I — 100, inclusive. -Achal alleges various violations of the California, Fair Employment and Housing Act (“FEHA”). and California Labor Code violations actionable under the California Private Attorneys General Act (“PAGA”). Gate Gourmet now moves to dismiss Achal’s First Amended Complaint in its entirety, including Achal’s requests for punitive damages, and injunctive and declaratory relief. The Court held a hearing on July 10, 2015. For the reasons stated below, the Court finds that Achal may proceed on all of his claims, but dismisses Achal’s requests for punitive damages and.injunctive and declaratory relief with leave, to amend. The Court.-also dismisses Claim Seven to .the extent that it relies on an alleged violation of California Labor Code section 226(a)(6).1
II: BACKGROUND
A. Complaint
Achal’s First Amended Complaint (“FAC” or “Complaint”) alleges that several months after beginning woitk with Gate Gourmet, Achal experienced religious and disability discrimination, which culminated in his termination. It also alleges that Gate Gourmet failed to furnish and maintain accurate wage statements as required by California Labor Code section 226(a). The Complaint focuses on the following incidents.
First, Achal alleges that his supervisor “began to retaliate” against him in April 2014, after he returned to work from his home country of Fiji to attend a Hindu funeral and religious observance. FAC ¶ 8. The FAC recounts in particular the comments made by Achal’s supervisor regarding his return from Fiji, specifically that “it’s about time you returned” and that it was “ridiculous for a religious ceremony to take so long.” Id. at ¶ 8. It further alleges that following Achal’s return, his supervisor began subjecting him to unfavorable scheduling, unreasonable work demands, and set him up for failure on one particular project. Id. at ¶ 9.
Second, Achal claims that the reason given by Gate Gourmet for terminating him — that he fraudulently sought benefits by causing his own disability — is both false and pretextual, Id. at ¶¶ 12-13. The Complaint describes how Achal fell from a platform at work, sustaining injuries that caused him to be off work for several weeks and to require ongoing medical care. Id. at ¶ 10. According to the Complaint, Gate Gourmet completed a worker’s compensation claim for Achal, who returned to work with lifting and bending restrictions, but who was otherwise capable of performing his essential job functions with reasonable accommodations for those restrictions. Id. at ¶¶ 11-12. Achal alleges that instead of making reasonable accommodations for his injury and/or engaging him in the interactive process; Gate Gourmet terminated him. Id. at ¶ 12. According to the Complaint, Gate Gourmet issued a letter on October 10, 2014, which stated that it was terminating Achal for intentionally causing his disability. Id., at ¶ 13. Achal maintains that this assertion is false, and that Gate Gourmet had no basis for making this conclusion. . Id. .
In response to his termination, Achal filed an administrative complaint (“DFEH Complaint”) with the - California Department of Fair Employment and - Housing (“DFEH”) on February 9, 2015.2 Id. at *791¶ 15. In the DFEH Complaint, Achal alleged that Gate Gourmet had committed, several FEHA violations on the basis of his disability and religion.3 DFEH Complaint (FAC Ex. A). He then described the basis for his claims as follows:
Complainant Achal was discriminated against and retaliated against for taking time off from work, to attend a religious observance (Hindu) in his home country of Fiji His supervisor stated words to the effect that it was “about time”, he returned and questioned the purpose of a religious ceremony connected to a funeral.- On June 10, 2014, Complainant Achal fell and injured himself, causing him to become disabled and to be placed on disability leave by his doctor. Respondent failed to reasonable [sic] accommodate this disability and failed to engage in the interactive process. Respondent terminated Complainant Achal on October 6, 2014, based on actual and perceived disability and because he engaged in religious practice and observance. Respondent failed to prevent the discrimination and retaliation.
Id. Because Achal requested an immediate right to sue letter, DFEH did not pursue an investigation into the allegations, and' issued Achal a right to sue letter that same day, February 9, 2015. FAC ¶ 15; DFEH Complaint (FAC Ex. A).
Third, Achal claims that Gate'Gourmet failed to maintain and failed to furnish Gate Gourmet employees, himself included, with accurate itemized wage statements. Id. at 16. The Complaint describes how on at least some of its wage statements, Gate Gourmet failed to report only the last four digits of employees’ so1 cial security numbers, failed to include the inclusive dates for,, the period for which employees are paid, or failed to set forth the address of the corporate employer. Id. On December 31, 2014, and on January 26, 2015, Achal notified the California Labor and Workforce Development Agency (“LWDA”) and Gate Gourmet of Gate Gourmet’s alleged, violations of the state Labor Code.4 Id. at ¶ 24.
Based on these core factual allegations, Achal brings seven claims for relief. Claims One through Five allege disability discrimination, failure to accommodate, failure to engage in the interactive process, religious discrimination, and failure to prevent discrimination, under the California Fair Employment and Housing Act (“FEHA”), Cal. Gov’t Code §§ 12940(a), (m), (n), (1), (k). FAC ¶¶ 25-54. Claims Six and Seven allege failure to furnish accurate wage 'statements and failure to maintain accurate wage statements under the California Labor Code Private Attorney General Act (“PAGA”), which allows aggrieved employees to seek civil penalties for actions taken by employers in violation of specified provisions of the California Labor Code. FAC ¶¶ 55-64. '
B. Procedural History
Achal initially filed this action in the California Superior Court for the County of San Francisco on March 9, 2015. See Notice of ' Removal (dkt.l). Defendant Gate- Gourmet removed this action to this Court on April 6, 2015. Id. On April 13, 2015, Gate Gourmet filed an initial Motion to Dismiss under Federal Rule of Civil Procedure 12(b)(6). See First Motion to Dismiss (dkt.8). Achal filed his First *792Amended Complaint on April 20, • 2014. See FAC. The Court denied as moot Gate Gourmet’s initial Motion to Dismiss on April 22, 2015. See Order (dkt.13). On May 4, 2015, Gate Gourmet filed the present Motion' to Dismiss Achal’s First Amended ' Complaint, and to dismiss Achal’s requests for punitive damages, and injunctive and declaratory relief. See Second Motion to Dismiss (“Mot.”) (dkt.14).
C. Parties’ Arguments
1. California Fair Employment and Housing Act Claims
Gate Gourmet moves to dismiss AcHal’s1 FEHA claims (Claims 1-5) with prejudice on the basis of two purported deficiencies. Mot. at 1.
First, Gate Gourmet argues that Claims One through Five should be dismissed because Achal fails to properly plead administrative exhaustion under FEHA. Mot. at 2. Gate Gourmet does not dispute that Achal filed an administrative complaint with the DFEH, nor does it dispute that Achal obtained a right to sue letter from DFEH. Rather, Gate Gourmet argues that Achal’s DFEH Complaint is insuffi-. ciently specific in its allegations, and therefore fails to satisfy the exhaustion requirement. Mot. at 5. Because the.timely filing of a DFEH complaint is a jurisdictional prerequisite to the bringing of a civil action for damages under, FEHA, - Gate Gourmet maintains that this Court should, dismiss these claims. Id. In response, Achal argues that FEHA does not require “literary exactitude” in the allegations set forth in administrative complaints, and that Gate Gourmet’s position relies on a misreading of the case law, FEHA, and its legislative intent. Opp’n at 4-6 (citing Soldinger v. Nw. Airlines, 51 Cal.App.4th 345, 381, 58 Cal.Rptr.2d .747 (1996)). Specifically, because courts are to liberally construe DFEH administrative complaints to ensure vindication of employees’ FEHA rights; Achal maintains that the information' contained in the DFEH Complaint suffices to satisfy the exhaustion requirement. Id. (citing 2 Cal.Code Regs. § 10003).
Second, Gate Gourmet argues that Claims One through' Five should be dismissed because Achal has failed to allege sufficient facts in ’ support of his FEHA claims to satisfy the pleading standard of Federal Rule of Civil Procedure 8(a). Mot. at 2 (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555, 127 S.Ct. 1955, 167 L.Ed.2d 929 (2007)). In particular, Gate Gourmet contends that Achal fails to allege sufficient facts supporting the elements of his claims. Id. Achal asserts that the allegations pleaded in his FAC satisfy the liberal notice pleading requirements of .Rule 8(a) and therefore should not be dismissed. Opp’n at 6-13.
2. California Private Attorneys General Act Claims
Gate Gourmet moves to dismiss Achal’s PAGA claims (Claims 6-7) with prejudice on the basis of two purported deficiencies. Mot. at 1. -
First, Gate Gourmet argues that Claims Six through Seven should be dismissed because Achal has failed to plead them in compliance with Federal Rule of Civil Procedure 23, which governs class actions in federal courts. Id. at 17-21. Gate Gourmet argues that Achal’s representative PAGA claims must be pleaded as Rule 23 class actions in federal court in order to satisfy -Article III standing and the prudential standing limit against third party standing, as well as the Erie doctrine. Id. Achal disagrees, that constitutional- and prudential standing limits and the Erie doctrine preclude the Court from hearing his PAGA representative claims, because PAGA is primarily a law enforcement action and because PAGA creates substantive,- and not merely procedural, rights. Opp’n at 15-18.
*793Second, Gate Gourmet argues that Claims Six through Seven should be dismissed because Achal has failed to allege sufficient facts in support of his PAGA claims to satisfy the pleading standards of Federal Rule of Civil Procedure '8(a). Mot. at 2 (citing Twombly, 550 U.S. at 555, 127 S.Ct. 1955). In particular, Gate Gourmet contends that Achal fails to factually allege the elements of his claims. Id. Achal asserts that the allegations pleaded in his FAC satisfy the liberal notice pleading requirements of Rule 8(a) and therefore should not be dismissed. Opp’n at 13-15.
III. ANALYSIS
A. Legal Standard
A complaint may be dismissed for failure to state a claim on which relief can be granted under Rule 12(b)(6) of the Federal Rulés of Civil Procedure. Fed.R.Civ.P. 12(b)(6). “The purpose of a motion to dismiss under Rule 12(b)(6) is to test the legal sufficiency of the complaint.” N. Star Int’l v. Ariz. Corp. Comm’n, 720 F.2d 578, 581 (9th Cir.1983): Generally, a plaintiffs burden at the pleading stage is relatively light. Rulé 8(a) of the Federal Rules of Civil Procedure states that “[a] pleading whieh sets forth a claim for relief ... shall contain ... a short and plain statement of the claim showing that the pleader is entitled to relief.” Fed.R.Civ.P. 8(a).
In ruling on a motion to dismiss under Rule 12(b)(6), the court analyzes the complaint and takes “all allegations of material fact as true and construe[s] them in the light most favorable to the non-moving party.” Parks Sch. of Bus. v. Symington, 51 F.3d 1480, 1484 (9th Cir.1995). Dismissal may be based on a lack of a cognizable legal theory or on the absence of facts that would support a valid theory. Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir.1988). A plaintiff need not plead a prima facie case in order to survive a motion to dismiss pursuant to Rule 12(b)(6). Swierkiewiez v. Sorema N.A., 534 U.S. 506, 514-15, 122 S.Ct. 992, 152 L.Ed.2d 1 (2002); see also Starr v. Baca, 652 F.3d 1202 (9th Cir.2011) (reaffirming 'the holding of Swierkiewiez in light of Ashcroft v. Iqbal, 556 U.S. 662, 129 S.Ct. 1937, 173 L.Ed.2d 868 (2009) and Twombly). A complaint must however “contain either direct or inferential allegations respecting all the material elements necessary to sustain recovery under some viable’legal theory.” Twombly, 550 U.S. at 562, 127 S.Ct. 1955 (citing Car Carriers, Inc. v. Ford Motor Co., 745 F.2d 1101, 1106 (7th Cir.1984)). “A pleading that offers ‘labels and conclusions’ or ‘a formulaic recitation of thé elements of a cause of action will not do.’” Iqbal, 556 U.S. at 678, 129 S.Ct. 1937 (quoting Twombly, 550 U.S. at 555, 127 S.Ct. 1955). “Nor does a complaint suffice if it tenders ‘naked assertion^]’ devoid of ‘further factual enhancement.’” Id. (quoting Twombly, 550 U.S. at 557, 127 S.Ct. 1955). Rather, the claim must be “ ‘plausible on its face,’ ” meaning that the plaintiff must plead sufficient factual allegations to “allow[] the court to draw the reasonable inference that the defendant is liable for the' misconduct alleged.” Id. (quoting Twombly, 550 U.S. at 570, 127 S.Ct. 1955).
B. California Fair Employment and Housing Act Claims
1. Administrative Exhaustion .
Under California law “an employee must éxhaust the ... administrative remedy” provided by FEHA, by filing an administrative complaint with the DFEH and obtaining a right to sue letter- from the DFEH. Cal. Gov’t Code §§ 12960, 12965; Romano v. Rockwell Int’l, 14 Cal.4th 479, 492, 59 Cal.Rptr.2d 20, 926 P.2d 1114 (1996). Once the DFEH has issued a right to sue letter (whether, or. not the agency investigated the charge), a claimant *794has one year from the date of the letter to bring a civil action based upon the charge. Cal. Gov’t Code § 12960(d).
In determining whether the exhaustion requirement has been met, California law dictates that FEHA provisions are to be liberally construed to accomplish its purposes, including the resolution of potentially meritorious claims on the merits. Richards v. CH2M Hill, Inc., 26 Cal.4th 798, 819, 111 Cal.Rptr.2d 87, 29 P.3d 175 (2001); 2 Cal.Code Regs. § 10003 (“The department shall liberally construe all complaints to effectuate the purpose of the; laws the department enforces to safeguard the. civil right of all persons to seek, obtain and hold employment without discrimination.’’); see also Stearns v. Fair Emp’t Practice Comm’n, 6 Cal.3d 205, 214, 98 Cal.Rptr. 467, 490 P.2d 1155 (1971) (holding that DFEH charges should be construed liberally for same reasons that federal EEOC complaints should be construed liberally). California courts have held that when submitting allegations to the DFEH, “claimants are not held to specify the charges with literary exactitude.” Soldinger, 51 Cal.App.4th at 381, 58 Cal.Rptr.2d 747; See Baker v. Children’s Hosp. Med. Ctr., 209 Cal.App.3d 1057, 1064, 257 Cal.Rptr. 768 (1989). California courts may adjudicate claims not specifically made in DFEH complaints so long as the new claims are “like or reasonably related” to the allegations of the original administrative charge. Okoli v. Lockheed Technical Operations Co., 36 Cal.App.4th 1607, 1614, 43 Cal.Rptr.2d 57 (1995); Sandhu v. Lockheed Missiles & Space Co., 26 Cal.App.4th 846, 859, 31 Cal.Rptr.2d 617 (1994); Cal.Code Regs. § 10003 (“Where the facts alleged in a disciimination complaint support ... any other claim over which the department has jurisdiction, the department shall construe the complaint to include those claims within the scope of a discrimination claim, regardless of whether such other claims are expressly stated.”). The Ninth Circuit has held that to do otherwise, requiring employees to return to the DFEH to amend the administrative .complaint, would impose a “needless procedural barrier” to FEHA’s enforcement. Oubichon v. N. Am. Rockwell Corp., 482 F.2d 569, 571 (9th Cir.1973).
In reviewing the exhaustion question in this case, the Court is required by Ninth Circuit law to construe Achal’s DFEH complaint liberally. In light of this directive, the Court finds that Achal has adequately pleaded administrative exhaustion under FEHA, and declines to dismiss Claims One through Five on the basis of failure to exhaust administrative remedies under FEHA.
Achal attaches both the DFEH Complaint and the right to sue letter to the FAC, both of which.become part of the pleading. FAC ¶ 15; Fed.R.Civ.P. 10(c). FEHA requires very little in the way of information that must be included in a DFEH complaint in order to obtain a right to sue letter. With respect to the charges alleged, .'California law only requires that a DFEH complaint include the following: (1) a description of the alleged act or acts of discrimination, harassment, or retaliation; (2) the date or dates of each alleged act of discrimination, harassment, or retaliation; and (3) each protected basis upon which the alleged discrimination or harassment was based.5 Cal. Gov’t Code § 12965; CaLCode Regs. §§ 10002(a), 10005(d).
*795Achal has satisfied these requirements. As to the first requirement, Achal. describes his attendance, at a religious observance and subsequent negative comments made to him by his supervisor in response. DFEH Complaint (FAC Ex. A). Achal also describes his injury and how he was terminated shortly thereafter, on his information and belief, due in part to his disability and his religion. Id. He also states that Gate Gourmet did not reasonably accommodate his disability or engage him in a good faith interactive process to do so. Id. As to the dates of these acts, Achal includes the relevant dates surrounding his claim of disability discrimination, including the date of his injury and the date of his termination. Id.' While Achal does not include the specific dates surrounding his religious discrimination claim, the DFEH Complaint states that all relevant facts occurred “on or around October 06, 2014.” Id. Liberally construed, the Court accepts this as properly setting forth the dates of the alleged act of religious discrimination.' The DFEH Complaint also .states the protected, bases upon which the alleged discrimination was based: “Complainant believes respondent committed these actions because of their: Disability, Religion, Other religious belief and observance.” Id.
Gate -Gourmet contends that Achal has failed to exhaust his administrative remedies under FEHA because his DFEH Complaint is vague and conelusory, and fails to allege specific factual details to support his allegations. Mot. at 5-6. Gate Gourmet cites the language of Cal. Gov’t Code § 12960(b), which states that “[a]ny person claiming to be aggrieved by an alleged unlawful practice may file with the department a verified complaint, ... that shall set forth the particulars thereof and contain other information as may be required by the department.” Mot. at 5 (quoting Cal. Gov’t Code § 12960(b)) (emphasis added). Gate Gourmet asserts that “particulars” for the purpose of FEHA should be construed to impose a level of factual specificity akin to the Twombly and Iqbal pleading standard. Mot. at 5-6.
Gate Gourmet cites two cases in support of this interpretation, Martin v. Lockheed Missiles & Space Co., 29 Cal.App.4th 1718, 85 Cal.Rptr.2d 181 (1994), and Vizcaino v. Areas USA Inc., No. CV 15-417-JFW (PJWx), ECF Dkt. No. 30 (C.D.Cal. Apr. 17, 2015). Mot. at 5-6. Both are inapplicable to the present ease for similar rea-soné. Gate Gourmet cites Martin for its “holding that before á plaintiff can sue on an allegedly unlawful act, the plaintiff ‘must [have] specified] 'that ’ act in the administrative complaint.’” Martin, 29 Cal.App.4th at 1724, 35 Cal.Rptr.2d 181. However, Martin does not stand for the proposition which Gate Gourmet contends, that acts must be specified with particularity In Martin, the plaintiffs claims were dismissed not because she failed' to allege the dismissed claims' in her DFEH complaint in sufficient detail, but rather because she failed to allege them in the DFEH complaint at all. Martin, 29 Cal.App.4th at 1725-27, 35 Cal.Rptr.2d 181. The plaintiff in Martin had filed separate administrative complaints, one with the DFEH for FEHA violations, and another with the EÉOC for violations of Title VII. Id. at 1726, 35 Cal.Rptr.2d 181. When the plaintiff sought judicial relief for FEHA claims on allegations that she had made only in the EEOC complaint, but not in the DFEH complaint, the court dismissed those claims for failure to administratively exhaust her remedies under FEHA. Id. *796at 1724, 35 Cal.Rptr.2d 181. That the plaintiff in Martin failed to “specify” the charges, as Gate Gourmet suggests, refers to making the claim itself, not to a level of detail required in setting forth one’s allegation. Mot. at 5; id.
Gate Gourmet also cites Vizcaino to argue that conclusory language will not suffice in DFEH complaints. Indeed, Gate Gourmet appears to have derived the bulk of its administrative exhaustion argument directly from that order. However, like in Martin, the primary issue in Vizcaino was the disconnect between the claims in the DFEH complaint and those alleged in the judicial complaint. Vizcaino, EOF Dkt. No. 30, at 4 (“Plaintiff’s DFEH complaint contains only vague and conclusory allegations of sexual harassment, a claim that is not even alleged in the FAC.”). To the extent that the Vizcaino court may have also applied an Iqbal-like pleading standard to judge the sufficiency of a DFEH complaint, the Court respectfully disagrees.
The Court declines to impose a high degree of specificity into DFEH complaints for purposes of administrative exhaustion, as Gate Gourmet suggests, because to do so would defy the well-established directive to interpret DFEH complaints liberally. The purpose of filing a charge with an administrative agency pri- or to filing a civil lawsuit is merely to enable that agency to investigate the charges and attempt to obtain voluntary compliance with the law. Soldinger, 51 Cal.App.4th at 381, 58 Cal.Rptr.2d 747. The FEHA administrative exhaustion requirement is not to be construed as an impediment to judicial vindication of employees’ right to work free from diserimi-nation. Oubichon, 482 F.2d at 571; Richards, 26 Cal.4th at 821, 111 Cal.Rptr.2d 87, 29 P.3d 175. Although Achal’s DFEH complaint was sparsely pleaded, given the legislative directive to liberally construe DFEH complaints, the Court finds that it was sufficient to satisfy section 12960(b).6
The Court declines to dismiss Achal’s FEHA claims for failure to adequately plead exhaustion of remedies.
2. Sufficiency of the Pleadings under Federal Rule of Civil Procedure 8(a)
A plaintiff need not plead a prima facie case in order to survive a motion to dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6). Swierkiewicz, 534 U.S. at 514-15, 122 S.Ct. 992; see also Starr, 652 F.3d at 1215-16 (reaffirming the holding of Swierkiewicz in light of Iqbal and Twombly); Sheppard v. David Evans & Assocs., 694 F.3d 1045, 1050 n.2 (9th Cir.2012) (same). The Ninth Circuit has interpreted Iqbal and Twombly to hold that (1) to be entitled to the presumption of truth, allegations in a complaint may not simply recite the elements of a cause of action, but must contain sufficient allegations of underlying facts to give fair notice and to enable the opposing party to defend itself effectively; and (2) the factual allegations that are taken as true must plausibly suggest an entitlement to relief, such that it is not unfair to require the opposing party to be subjected to the expense of discovery and continued litigation. Starr, 652 F.3d at 1216. While a plaintiff need not plead facts constituting' all elements of a prima facie employment discrimination case in order to survive a Rule 12(b)(6) motion to dismiss, courts nevertheless look *797to- those elements to analyze a motion to dismiss, so as to decide, in light of judicial experience and common sense, whether the challenged complaint contains sufficient factual matter, accepted as true, to state a claim for relief that is plausible on its face. Sheppard, 964 F.3d at 1050 n.2; Jianjun Xie v. Oakland Unified Sch. Dist., No. C 12-02950 CRB, 2013 WL 812425, at *4 n. 3 (N.D.Cal. Mar. 5, 2013) (quoting Khalik v. United Air Lines, 671 F.3d 1188, 1192 (10th Cir'2012)).
a. Disability Discrimination in Violation of Cal. Gov’t Code § 12940(a)
FEHA provides, in pertinent part, that it is an unlawful émployment practice “[f]or an employer, because of the ,.. physical disability ... of any person, to refuse to hire or employ the person or ... discharge the person from employment ... or to discriminate against the person in compensation or in terms, conditions or privileges of employment.” Cal. Gov’t Code § 12940(a). A prima facie disability discrimination case requires that Achal show that he (1) suffered from a disability,' or was regarded as suffering from a disability; (2)' could perform the essential duties of the job with or without reasonable accommodations; and (3) was subjected to’an adverse employment action because'of the disability or perceived disability. Wills v.Super. Ct., 195 Cal. App.4th 143, 159-60, 125 Cal.Rptr.3d 1 (2011). FEHA defines “physical disability” as a condition that both affects one or more bodily system and limits a major life activity, including working.7 Cal. Gov’t Code § 12926(m)(l). “Essential duties” are defined as' “the fundamental job duties of the employment position of -the individual with a disability holds or desires.” Cal. Gov’t Code § 12926(f)(1). Determining the essential" functions of a position requires a highly fact-intensive inquiry. Lui v. City & Cnty. of San Francisco, 211 Cal.App.4th 962, 971, 150 Cal.Rptr.3d 385 (2012). The standard for determining whether an employee has been subjected to “adverse employment action” 'is whether employment action materially affected “terms and conditions ■ of employment,” with that term being liberally construed in order to afford employees “appropriate protection against employment discrimination.” Cal. Gov’t Code §§ 12940(a) and (h); Yanowitz v. L’Oreal USA, Inc., 36 Cal.4th 1028, 1054, 32 Cal.Rptr.3d 436, 116 P.3d 1123 (2005). California courts have held that termination, dissemination of a negative employment reference, and issuance of a negative performance evaluation all constitute adverse employment actions. Brooks v. City of San Mateo, 229 F.3d 917, 928-29 (9th Cir.2000). To satisfy the third element of a section 12940(a) disability discrimination claim, the plaintiffs disability must have been a “substantial motivating factor” in the particular employment decision. Harris v. City of Santa Monica, 56 Cal.4th 203, 233, 152 Cal.Rptr.3d 392, 294 P.3d 49 (2013).
Achal specifically alleges that he fell from a platform at work, sustaining orthopedic injuries. FAC ¶ 10. Achal then alleges that Gate Gourmet filed a workers’ compensation form in response to his injury. Id. at ¶ 11. While not explicit, the Court can infer that the disability for which Achal filed a workers’ compensation ■claim is the collection of physical limita*798tions he suffered as a result of his fall. -He further alleges that this injury interfered with a major life function, as it caused lifting and bending restrictions that impaired his ability to work. Id. Achal alleges that because Gate Gourmet received periodic updates on his condition, Gate Gourmet was aware of his disability. Id. at ¶¶ 11, 13. While Achal does not set forth what the essential duties of his position with Gate Gourmet were, he specifically alleges that Gate Gourmet stated that Achal performed “in good standing” and that there was “never any question” as to his job performance, even after returning to work from medical leave. Id. at ¶¶ 12. The Court can infer from these allegations that Achal was capable of performing the essential duties of his position with reasonable accommodation. Achal then describes the circumstances, surrounding his termination, including the allegation that despite admitting that it had not pursued independent investigation into the matter,. Gate Gourmet terminated him for purportedly causing his own disability. Id. at ¶¶ 13-14.
Achal’s FAC sufficiently pleads specific, non-conclusory facts that place Gate Gourmet on notice of the disability discrimination claim against it and that, taken as true, plausibly suggest an entitlement to relief. Although Achal’s FAC is thin on this claim, it does make factual allegations that go beyond reciting the elements of a claim of disability discrimination. These allegations are neither'“bald” nor “conclu-sory,” and hence are entitled to the presumption of truth. Starr, 652 F.3d at 1216 (quoting Iqbal, 556 U.S. at 681, 129 S.Ct. 1937). The allegations süpport a plausible inference that Achal had a disability, could nevertheless perform the essential duties of his position, and suffered an adverse employment action (termination) on the basis of his disability. Although Achal’s own allegations reveal, that Gate Gourmet offered a non-discriminatory reason for Achal’s termination — specifically, that Gate Gourmet believed Achal was fraudulently seeking benefits — Achal alleges that Gate Gourmet conducted no investigation ■ that would serve as a basis for making this accusation. FAC ¶ 13, This gives rise to a plausible inference, at least for purposes of this motion, that the proffered reason was pretextual, and that his disability was at least a substantial motivating factor in his termination. See Earl v. Nielsen Media Research, Inc., 658 F.3d 1108, 1112-13 (9th Cir.2011) (“A plaintiff may demonstrate pretext ... by showing that the employer’s proffered explanation is unworthy of credence because it is internally inconsistent or otherwise not believable.”). For the reasons set forth above, the Court finds that Achal’s claim for disability discrimination adequately states a claim,
b. Failure to Make Reasonable Accommodations in Violation of Cal Gov’t Code § 1294-0(m)
FEHA makes it unlawful “for an employer ... to fail to make reasonable accommodation for the known physical ... disability of an applicant or employee.” Cal. Gov’t Code § 12940(m). Under FEHA, an employer’s failure to reasonably accommodate a disabled employee is a violation of the statute in and of itself. The elements of a prima facie claim for failure to make reasonable accommodation claim are: (1) the plaintiff has a disability covered by FEHA; (2) the plaintiff is qualified to perform the essential functions of the position; and (3) the employer failed to reasonably accommodate the plaintiffs disability. Scotch v. Art Inst. of Cal.—Orange Cnty., Inc., 173 Cal.App.4th 986, 1010, 93 Cal.Rptr.3d 338 (2009). “Reasonable accommodation” means a “modification or adjustment to the workplace that enables a disabled employee to perform the essential functions of the job held or ■desired.” Taylor v. Trees, Inc., 58 F.Supp.3d 1092, 1111 (E.D.Cal.2014); see *799also Cal. Gov’t Code § 12926(p). The reasonableness of an accommodation is generally a question of fact. Hanson v. Lucky Stores, Inc., 74 Cal.App. 4th 215, 228 n. 11, 87 Cal.Rptr.2d 487 (1999). A claim under section 12940(m) differs from a section 12940(a) discrimination. claim in that an adverse employment action need not be shown, nor is any showing of a causal nexus between' one’s disability and an adverse employment action required. Jensen v. Wells Fargo Bank, 85 Cal.App.4th 245, 255-56, 102 Cal.Rptr.2d 55 (2000).
To face liability under section 12940(m), an employer must have been aware of the employee’s disability. King v. United Parcel Serv., Inc., 152 Cal. App.4th 426, 443, 60 Cal.Rptr.3d 359 (2007) (“ ‘[The] employee can’t expect the employer to read his mind and know he secretly wanted a particular accommodation and sue the employer for not providing it. Nor is an employer ordinarily liable for failing to accommodate a disability of which it had no knowledge.’ ” (quoting Prilliman v. United Air Lines, Inc., 53 Cal.App.4th 935, 954, 62 Cal.Rptr.2d 142 (1997))). Or dinarily, an employee is responsible for requesting accommodation for his or her disability, unless the employer itself recognizes that an employee has a need for such accommodation. Brown v. Lucky Stores, 246 F.3d 1182, 1188 (9th Cir.2001). Once aware, the employer has an affirmative duty to reasonably accommodate, which is not extinguished by one effort. Swanson v. Morongo Unified Sch. Dist., 232 Cal.App.4th 954, 969, 181 Cal.Rptr.3d 553 (2014). It is the employee’s responsibility to understand his own condition well enough to present the employer at the earliest opportunity with a concise list of restrictions which must be met to--accommodate the employee. Id. An employee seeking reasonable accommodation cannot, however, make an employer provide one specific accommodation if another is provided instead, so long as that accommodation is reasonable and effective. Hanson, 74 Cal.App.4th at 228, 87 Cal.Rptr.2d 487. Nor are employees entitled to the “best” accommodation. Id.
Achal has alleged sufficient facts to support his claim that Gate Gourmet failed to make reasonable accommodations for his disability. Here, while Achal’s claim is thin, Achal does allege that Gate. Gourmet was aware of his disability, and that he returned to work with lifting and bending restrictions. FAC ¶¶ 11-12. As described above in the context of his disability discrimination claim, Achal has alleged sufficient facts to plausibly suggest, at least for the purposes of this motion, that Gate Gourmet terminated him at least in part because of his disability. Regardless of whether Gate Gourmet accommodated Achal’s disability at any one point, Gate Gourmet had a continuous duty to make these accommodations so long as Achal’s disability required them. Swanson, 232 Cal.App.4th at 969, 181 Cal.Rptr.3d 553. Achal has alleged facts suggesting that instead of upholding its duty to make reasonable accommodations for his disability, Gate Gourmet “[sought] a pretextuál reason for terminating [him].” FAC ¶ 12. The Court is persuaded that Achal’s second claim, failure to make reasonable accommodations for his disability, meets the minimum pleading requirements set forth by Iqbal and Twombly. The Court therefore denies Gate Gourmet’s motion to dismiss with regard to Claim1 Two of Achal’s FAC.
c. Failure to Engage in Interactive Process in Violation of Cal. Gov’t Code § 129J/,0(n)
Under FEHA, an employer’s failure “to engage in a timely, good faith, interactive process with the employee ... to determine effective reasonable accommodations” is a violation of the statute *800separate from any failure to make reasonable accommodations for a qualified employee’s disability. Cal. Gov’t Code § 12940(n); Wilson v. Cnty. of Orange, 169 Cal.App.4th 1185, 1193, 87 Cal.Rptr.3d 439 (2009). FEHA imposes on employers a mandatory obligation to engage in the interactive process once an employee requests an accommodation for his or her’ disability, or when the employer itself recognizes the need for' one. Brown, 246 F.3d at 1188. Once initiated, the employer has a continuous obligation to engage in the interactive process in good faith. Swanson, 232 Cal.App.4th at 971, 181 Cal.Rptr.3d 553. The interactive process “requires communication and good-faith exploration of possible accommodations between employers and individual employees with the goal of identifying an accommodation that allows the employee to perform the job effectively.” Yeager v. Corr. Corp. of Am., 944 F.Supp.2d 913, 919 (E.D.Cal.2013). To prevail on a section 12940(n) claim, an employee must identify a reasonable accommodation that would have been available at the time the interactive process should have occurred. Nealy v. City of Santa Monica, 234 Cal.App.4th 359, 379, 184 Cal.Rptr.3d 9 (2015). Plaintiffs are not required to identify such a reasonable accommodation at the pleading stage, however, because often “[e]mployees do not have at their disposal the extensive information concerning possible alternative positions or possible accommodations which employers have.” Id. (quoting Scotch, 173 Cal.App.4th at 1018, 93 Cal.Rptr.3d 338).
The Court finds that Claim Three of Achal’s FAC pleads sufficient non-con-clusory facts to plausibly state a claim for relief. Achal alleges that Gate Gourmet failed to engage him in “timely, good faith, or interactive discussions.” FAC ¶ 39. While also thin on this claim, Achal has sufficiently alleged that he had a disability of which Gate Gourmet was aware. He has also sufficiently alleged facts suggesting that Gate Gourmet’s proffered reason for his termination was pretextual, and that his disability was actually a substantial motivating factor in his termination. As discussed above in the context of Achal’s failure to accommodate claim, Achal has sufficiently alleged a need for reasonable accommodations for his disability, which would give rise to Gate Gourmet’s obligation to engage him in a good faith interactive process. Achal alleges that instead of doing so, Gate Gourmet “[sought] a pretextual basis to terminate him,” and ultimately did terminate him. Id. at ¶ 12-13. This suffices at the pleadings stage to give Gate Gourmet fair notice of the claim against it and to allow Gate Gourmet to prepare an effective defense. The Court therefore denies Gate Gourmet’s motion to dismiss with regard to Claim Three of Achal’s FAC.

d. Religious Discrimination in Violation of Cal. Gov’t Code §§ 129JpO(a) and (l)

i. § 12940(a)
FEHA provides, in pertinent part, that' it' is an unlawful employment practice “[fjor an employer, because of the ... religious creed ... of any person, to refuse to hire or employ the person or .., discharge the person from employment ... or to discriminate against the person in compensation or in terms, conditions or privileges of employment.” Cal. Gov’t Code § 12940(a). To establish a prima facie , discrimination claim under FEHA, a plaintiff must show that (1) he is a member of a protected class; (2) he is qualified for his position; (3) he experienced an adverse employment action; and (4) other similarly situated employees outside of the protected class were.treated more favorably, or other circumstances surrounding the adverse employment action give rise to an inference of discrimination. Slatkin v. *801Univ. of Redlands, 88 Cal.App.4th 1147, 1158, 106 Cal.Rptr.2d 480 (2001) (applying this standard to FEHA religious discrimination claim).. The requirement that the employee be able to perform the essential duties of the position and the requirement that the employee suffer an adverse employment action are the same as those for a disability discrimination claim, as discussed above. As to the fourth element, discrimination can be proven by direct or circumstantial evidence. Godwin v. Hunt Wesson, Inc., 150 F.3d 1217, 1221-22 (9th Cir.1998). Applying California law, the Ninth Circuit has held that a mere comment suggesting the existence of bias can be direct evidence of discriminatory animus, “which, if believed,, proves the fact [of discriminatory animus] without inference of presumption.” Id. at 1221 (“Godwin produced evidénce of direct discrimination ____ She presented a statement ... that Guthier ‘did riot want to deal with another female after having dealt with ... Louise De PreFontaine.’ This comment directly suggests the existence of bias and no inference is necessary to find discriminatory animus.”) (citations omitted). Where direct evidence of discriminatory motive is unavailable, a plaintiff may offer circumstantial evidence of discrimination that tends to show that the employer’s proffered motives were not the actual motives because they are inconsistent or otherwise not believable. Id. at 1222.
As to his religious discrimination claim, Achal alleges that he is a member of the Hindu faith. FAG ¶ 7. Achal alleges that he requested time off from work to return to Fiji for a Hindu funeral and religious observance. Id. Achal further alleges that Gate Gourmet granted this time off, and that Achal was not at'work from April 26, 2014 through May 16, 2014. Id. Upon his return, Achal alleges that his supervisor, Adolfo Clavo, made disparaging comments regarding his absence, including his opinion that it was “ridiculous for a religious ceremony to take so long.” Id. at ¶ 8. From the above allegations, the Court can infer that Gate Gourmet was aware of Achal’s Hindu faith. Achal alleges that, following these comments, Clavo gave him unfavorable scheduling and made unreasonable work demands. Id. at ¶9. Achal specifically allegés that Clavo set him up for failure on a particular assignment, resulting in a negative write-up. Id. While Achal does not explicitly set forth his qualifications for his position with Gate Gourmet, he does allege that Gate Gourmet conceded that Achal performed “in good standing” and that there was “never any question” as to his job performance during his employment with Gate Gourmet. Id. at ¶ 12. The Court can infer from • these allegations that Achal was qualified for the position. Achal describes the circumstances surrounding his termination, includirig his allegation that despite admitting that it had not pursued independent investigation into the matter, Gate Gour-mét terminated him for purportedly fraudulently seeking beriefits.' Id. at ¶¶ 13-14.
Claim Four of Achal’s FAC regarding section .12940(a) sufficiently pleads specific, non-conclusory facts that place Gate Gourmet on notice of the religious discrimination claim against it and that, taken as true, plausibly suggest an entitlement to relief. Although Achal’s FAC is also relatively thin on this claim, it does make factual allegations that go beyond reciting the elements of a religious discrimination claim. The allegations set forth in Claim Four of Achal’s FAC as regards section 12940(a) are neither “bald” nor “concluso-ry,” and hence are entitled, to the presumption of truth. Starr, 652 F.3d at 1216 (quoting Iqbal, 556 U.S. at 681, 129 S.Ct. 1937). The allegations support a plausible inference that Achal is a member" of a protected class, that he was qualified for his position; that he suffered adverse employment actions (at the Very least, a nega*802tive performance review "and termination), and that these employment decisions were made, at least in part, on the basis of his membership in the protected class. Achal has alleged facts, taken as true, that qualify as both direct and circumstantial allegations of discriminatory animus. First, Achal has alleged that his supervisor made disparaging comments that explicitly refer-, enced his religion. FAC ¶ 8. Second, although Achal’s own allegations reveal that Gate Gourmet offered a nondiscriminatory reason for Achal’s termination — specifically, that Gate Gourmet believed Achal was fraudulently seeking benefits — Achal alleges that Gate Gourmet conducted no investigation that would serve as a basis for making this accusation. Id. at ¶ 13. This gives rise to a plausible inference, at least for purposes of this motion, that the proffered reason was pretextual, and — in conjunction with Clavo’s alleged comments— that his religion was at least a significant motivating factor in his termination. Earl, 658 F.3d at 1112-13. These incidents are sufficiently detailed to give notice to Gate Gourmet of the nature of Achal’s religious discrimination claim against it and to give it a fair opportunity to defend against it. The Court therefore declines to dismiss this cause of action.
ii. § 12940(i)
FEHA also makes it an unlawful employment practice for an employer “to discharge a person from employment ... or to discriminate against a person ,.. because of a conflict between the person’s religious belief and observance and any employment requirement, unless the employer . ■.. demonstrates that it has explored any available reasonable alternative means of accommodating the religious belief or observance ... but is unable to reasonably accommodate the religious belief or observance without undue hardship.” Cal. Gov’t Code § 12940(Z). While not required to plead all the elements of a prima facie ease at the pleading stage, a successful section 12940(i) claim requires that a plaintiff show (1) the employee sincerely held a religious belief; (2) the employer was aware of that belief; and (3) the belief conflicted with an employment requirement. Friedman v. S. Cal. Permanente Med. Grp., 102 Cal.App.4th 39, 45, 125 Cal.Rptr.2d 663 (2002). A8 plaintiff must also show that he suffered an adverse employment action to. establish a prima facie ■ FEHA discrimination claim. Flait v. N. Am. Watch Corp., 3 Cal.App.4th 467, 476, 4 Cal.Rptr.2d 522 (1992).
While FEHA does not explicitly define “conflict” as it regards an employment requirement, applicable California regulations and both federal and state case law establish that an employee’s attendance at a religious observance that requires him to be absent from work during normally scheduled hours or that requires'him to work a different schedule altogether qualifies as a “conflict” for purposes of FEHA religious discrimination claims. See Cal. Fair Emp’t & Hous. Comm’n v. Gemini Aluminum Corp., 122 Cal.App.4th 1004, 1016, 18 Cal.Rptr.3d 906 (2004) (employment conflict existed sufficient to support section 12940(7) claim *803where employee required to work from Monday to Friday sought leave to attend religious convention beginning .on Friday); see also Cook v. Lindsay Olive Growers, 911 F.2d 233, (9th Cir.1990) (employer’s scheduling arrangement satisfied its duty to reasonably accommodate employee’s religious observance, which prevented him from working from sunset Friday to sunset Saturday); Heller v. EBB Auto Co., 8 F.3d 1433, 1439 (9th Cir.1993) .(plaintiffs attendance at his wife and son’s Jewish conversion ceremony was a protected religious observance, which created a conflict with his employment duty to be at work during those days regardless of whether plaintiff attempted to reschedule); 2 Cal. Code Regs. § 11062 (defining reasonable accommodation for purposes - of section 12940(Z) to include “allowing time off '... to avoid a conflict with [an employee’s] religious observance”). The statute, however, does allow an employer to discharge or take other adverse action against an employee on the basis of a conflict between the employee’s religious belief or observance and-an employment requirement if the employer is able to show that it cannot reasonably accommodate the employee’s religious needs without undue hardship. Cal. Gov’t Code § 12940(Z); Cook, 911 F.2d at 241.
Achal has alleged sufficient facts to state a section 12940(Z) religious, belief or observance discrimination claim. Achal’s allegations made with regards to his section 12940(2) claim support a plausible inference that Gate Gourmet discharged him at least partially on the basis of a conflict between his religious belief or observance and his employment duties. Specifically, Achal pleaded that he is a member of the Hindu faith, and that he took time off from work to attend a Hindu funeral and Hindu religious observance.9 FAC ¶7. Achal also alleged that his supervisor “questioned the religious observance by stating that it was ‘ridiculous for a religious ceremony to take so long.’ ” Ld. at ¶ 8. From this, the Court can infer that Gate Gourmet was aware both of Achal’s belief and that his absence was to attend a religious observance. Further, because attendance at work is considered an employment requirement, Achal’s allegations sufficiently plead that an employment-conflict arose as a result of Achal’s religious need to be absent. ’ Achal further pleads that he suffered an adverse employment action— he was terminated. Id. at ¶¶ 12-14.
Gate Gourmet argues that because Achal’s time off request was granted, “Plaintiffs time away ¡could not conflict with any requirement that Plaintiff be at work.” Reply at 7. This argument, however, speaks only to the issue of whether the employer made reasonable accommodations of that religious belief or observance. That Gate Gourmet may have provided reasonable accommodation for Achal’s religious needs does not preclude the possibility that Gate Gourmet later discriminated against Achal on the basis of the conflict.. Although neither party cited authority addressing this issue directly, it would significantly undermine the purpose of the statute if merely accommodating a conflict in the first instance could serve to insulate an employer from liability for terminating an employee based on the conflict. To use a hypothetical example based loosely on the Cook case discussed briefly above, ■ section 12940(Z) would be-ineffective if an employer could comply by excusing an employee from work on his Saturday sabbath but greeting him with a termination notice when he returned to work Sunday morning. Accordingly, all that is required at *804this stage is that Achal plead sufficient facts to suggest that he suffered an adverse -discrimination action based on- a conflict between his religious needs and his employment duties. The allegations made-in Claim Four of Achal’s FAC regarding section 12940(i) are sufficiently detailed to plausibly suggest an entitlement to relief and to give Gate Gourmet notice of the claim and a fair opportunity to defend against it. The Court therefore denies Gate Gourmet’s motion to dismiss Achal’s claim for section 12940(Z) religious discrimination.
e. Failure to Prevent Discrimination.. in Violation of Cal. Gov’t Code § imo(k)
FEHA makes it unlawful “[f]or an employer ... to fail to take all reasonable steps necessary to prevent discrimination and harassment ... from occurring.” Cal. Gov’t Code § 12940(k). A plaintiff seeking to recover on a failure to prevent discrimination claim under FEHA must show that (1) he was subjected to discrimination; (2) defendant failed to take all reasonable steps to prevent discrimination; and (3) this failure caused plaintiff to suffer injury, damage, loss or harm. Lelaind v. City & Cnty. of San Francisco, 576 F.Supp.2d 1079, 1103 (N.D.Cal.2008). The employer’s duty to prevent harassment and discrimination is affirmative and mandatory. Northrop Grumman Corp. v. Workers’ Comp. Appeals Bd., 103 Cal.App.4th 1021, 1035, 127 Cal.Rptr.2d 285 (2002). No liability can arise for failing to take necessary steps to prevent discrimination, however, except where discriminatory conduct actually took place and was not prevented. Trujillo v. N. Cnty. Transit Dist., 63 Cal.App.4th 280, 289, 73 Cal. Rptr.2d 596 (1998) (“[T]he statutory language [does -not] support[] recovery on such a. private right of action where there has been a specific factual finding that no such discrimination or harassment actually occurred.”). Some examples of “reasonable steps” available to remedy harassment, discrimination,- or retaliation under FEHA include “affirmatively raising the subject of harassment, expressing strong disapproval, developing appropriate sanctions, informing employees of their right to raise and how to raise the issue of harassment under California law, and developing methods to sensitize all concerned.” 2 CaLCode Regs. § 11019(b). Other reasonable steps an employer might take include the establishment and promulgation of antidiscrimination policies and the implementation of effective procedures to handle discrimination-related complaints and grievances. Gemini Aluminum Corp., 122 Cal.App.4th at 1025, 18 Cal.Rptr.3d 906. The causation element of a section 12940(k) claim requires an employee show that the discriminatory conduct was a “substantial factor” in causing his harm. CACI No. 2527; Alamo v. Practice Mgmt. Info. Corp., 219 Cal.App.4th 466, 480, 161 Cal.Rptr.3d 758 (2013). Termination from employment is an. injury sufficient to support recovery under a section 12940(k) failure to prevent discrimination claim. See Gemini Aluminum Corp., 122 Cal.App.4th at 1025, 18 Cal.Rptr.3d 906.
The Court finds that Gate Gourmet is not entitled to a dismissal with respect to Achal’s claim for failure to prevent discrimination. As Achal correctly points out in his Opposition, a failure to prevent discrimination claim is “essentially derivative of a discrimination claim.” Opp’n at 13 (citing Trujillo, 63 Cal.App.4th at 289, 73 Cal.Rptr.2d 596). As discussed above, Achal pleaded sufficient facts to support his claims of both disability and religious discrimination. Achal has therefore adequately pleaded the requisite foundation of discrimination required for a section 12940(k) claim. Further, Achal pleaded several facts, that taken as true, support a plausible infer*805ence that while Gate Gourmet was aware of at least the alleged disability discrimination, it nevertheless took no steps to remedy it. Specifically, Achal alleges that Brett Appleberg, a human resources director at Gate Gourmet, issued him a letter on October 6; 2014 in which Gate Gourmet set forth its given reason for Achal’s termination — making a fraudulent claim for benefits. FAC ¶ 13. Achal further alleges that neither Appleberg nor any other Gate Gourmet representative conducted an independent investigation of this claim, and therefore it had no basis for making this accusation. Id. Achal also alleges that the termination decision was reviewed and/or approved by Appleberg, Appleberg’s direct supervisor, and the Regional Worker’s Compensation Manager, Paula Morales. Id. at - ¶ 14. Although somewhat of" a close call, construing the allegations in' the light most favorable to Achal, these allegations support a plausible inference that Gate Gourmet was aware of Achal’s disability, that Achal was discriminated against on the basis of his disability, that Gate Gourmet did not take all reasonable measures to prevent the discrimination from occurring, and that this discriminatory conduct was a “substantial factor” in causing his termination. The Court therefore denies Gate Gourmet’s motion to dismiss Claim Five of Achal’s FAC. '
C. California Private Attorneys General Act Claims
The California legislature- enacted PAGA to allow aggrieved employees, acting as private attorneys general, to recover civil penalties for Labor Code violations when the labor law enforcement agencies could not keep pace with the growth of the labor market. Halliwell v. A-T Solutions, 983 F.Supp.2d 1179, 1182 (S.D.Cal.2013). The statute was not enacted as a means of recovering damages or restitution, but rather as a means of “deputizing” citizens as private attorneys general to énforce the Labor Code. Reyes v. Macy’s, Inc., 202 Cal.App.4th 1119, 1123, 135 Cal.Rptr.3d 832 (2011). A PAGA plaintiff, therefore, may not' bring a claim on his' own behalf, but must bring it as a representative action including other current or former employees of the alleged violator. Id.
. PAGA defines “aggrieved employee” as “any person who was employed by the alleged violator and against whom one or more of the alleged violations was committed.” Cal. Lab.Code § 2699(c). Prior to bringing a civil action, an aggrieved employee is required to fulfill the administrative exhaustion prerequisites set forth by Labor . Code section 2699.3.10 Id. § 2699(a). Where the Labor Code does not set forth its own penalty, PAGA sets forth a civil penalty of one hundred dollars for each aggrieved employee per pay period for the initial violation and two hundred dollars for each aggrieved employee per pay period for each subsequent violation. Id. § 2699(f)(2). In cases where the plaintiff brings a representative PAGA action and prevails, the aggrieved employees are statutorily entitled to 25%- of the civil penalties- recovered while the LWDA is entitled to 75%. Id. § 2699(i); Urbino v. Orkin Servs., of Cal., 726 F.3d 1118, 1121 (9th Cir.2013).
1. Representative PAGA Actions and Rule 23'
Gate Gourmet argues that Achal’s PAGA claims are barred by his failure to plead satisfaction of the class certification *806requirements of Federal Rule of Civil Procedure 23. Mot. at 17-22. According to Gate Gourmet, allowing PAGA representative claims to proceed outside of Rule 23 would violate Article III and prudential standing requirements, as well as the Erie doctrine. Id.
Althoügh the Ninth Circuit has not yet decided whether class certification under Rule 23 is required to bring a representative PAGA claim in federal court, the majority of courts in this district that have addressed the issue have held that “representative PAGA claims need not be certi-, fied under Rule 23 to proceed” in light of the purpóse of á PAGA representative action, which is “to' vindicate the public through the imposition of civil penalties as opposed to conferring a private benefit upon the plaintiff and the represented employees.” Gallardo v. AT & T Mobility, LLC, 937 F.Supp.2d 1128, 1137 (N.D.Cal. 2013) (citing cases) (internal quotation marks omitted). Speaking on the issue of whether PAGA actions are sufficiently similar to Rule 23 to trigger Class Action Fairness Act (“CAFA”) jurisdiction, the Ninth Circuit declared that “Rule 23 and PAGA aré1 more dissimilar than alike.” Baumann v. Chase Inv. Servs. Corp., 747 F.3d 1117, 1124 (9th Cir.2014). Before and after Baumann, courts in this district have routinely held that “PAGA actions, though representative, need • not be brought as, class actions under Rule 23.” See , Willner v. Manpower Inc., 35 F.Supp.3d 1116, 1135 (N.D.Cal.2014) (“[T]he vast majority of courts in this district ... have held that representative PAGA claims need not be certified under Rule 23 to proceed ....”) (internal citations and quotation' marks omitted); Villalpando v. Exel Direct Inc., No. 12-CV-04137 JCS, 2014 WL 1338297, at *20-21 (N.D.Cal. Mar. 28, 2014); Ortiz v. CVS Caremark Corp., No. C-12-05859 EDL, 2014 WL 1117614, at *2 (N.D. Cal. Mar. 19, 2014); Gallardo v. AT & T Mobility, LLC, 937 F.Supp.2d 1128, 1138 (ND.Cal.2013); Moua v. Int’l Bus. Machines. Corp., No. 5:10-CV-01070 EJD, 2012 WL 370570, at *3 (N.D.Cal. Jan. 31, 2012). Likewise, the California Supreme Court has conclusively held that PAGA claims do not need to satisfy class action requirements to proceed in state court. See Arias v.Super.Ct., 46 Cal.4th 969, 981-86, 95 Cal.Rptr.3d 588, 209 P.3d 923 (2009). The Arias court recognized that state class-certification requirements did not apply to PAGA claims because, unlike a class action, which seeks recovery on behalf of individual employees, an employee suing under PAGA steps into the shoes of California’s labor law enforcement agencies. Id. at 986, 95 Cal.Rptr.3d 588, 209 P.3d 923.
Gate Gourmet argues that this Court should adopt the minority opinion — that because PAGA is a procedural statute allowing for recovery to unnamed non-parties, an individual plaintiff lacks standing to recover on behalf of these third parties absent class certification. See, e.g., Taylor v. W. Marine Prods., Inc., No. C 13-04916 WHA, 2014 WL 1248162, at *2 (N.D. Cal. Mar. 26, 2014) (applying the.,more stringent Rule 23 standard , to representative PAGA claims, “because Article III ‘require[s] a plaintiff to show, inter alia, that he has actually been injured by the defendant’s challenged conduct.’”); Halliwell, 983 F.Supp.2d at 1184; Fields v. OSP, Inc., No. CV 12-1238 CAS, 2012 WL 2049528, at *5 (C.D. Cal. June 4, 2012); Ivey v. Apogen Techs., Inc., No. 11CV366 DMS NLS, 2011 WL 3515936, at *3 (S.D.Cal. Aug. 8, 2011); Thompson v. APM Terminals Pac. Ltd., No. C 10-00677 JSW, 2010 WL 6309364, at *2 (N.D.Cal. Aug. 26, 2010) (“To the extent Plaintiff here seeks to bring á representative PAGA action on behalf of other non-party, unnamed aggrieved employees in federal court, such a claim must meet the requirements of Rule 23.”); Adams v. Luxottica U.S. Holdings Corp., No. SA CV *80707-1465 AHS, 2009 WL 7401970, at *2 (C.D.Cal. July 24, 2009) (“Having failed to comply with the certification requirements of Rule 23, plaintiffs lack standing to represent the rights and interests of third parties. Although PAGA authorizes representative actions, California state law cannot alter federal procedural and jurisdictional requirements.”); Mot. at 18.
These courts base their decisions on the Article III standing requirement that a plaintiff show that he has actually been injured by the defendant’s challenged conduct, Taylor, 2014 WL 1248162, at *2, and the federal prudential standing limit against third party standing, which requires a plaintiff assert his own legal rights and interests, and prohibits him from raising the rights of parties not before the court. Ivey, 2011 WL 3515936, at *3. Accordingly, Gate Gourmet argues that Achal’s PAGA claims must satisfy Rule 23 because the represented unnamed aggrieved employees’ “interests are plainly represented, and ... will gain or lose rights depending on how the private action is adjudicated.” Mot. at 20. This position relies on the assumption that “PAGA claims are representative actions brought on behalf of other aggrieved employees,” rather than a law enforcement action representing the interest of the state. McKenzie v. Fed. Express Corp., 765 F.Supp.2d 1222, 1234 (2011) (quoting Mendez v. Tween Brands, Inc., No. 2:10-cv-00072-MCE-DAD, 2010 WL 2650571, at *4 (E.D.Cal. July 1, 2010)). The Court respectfully disagrees, however, with the minority of courts who take this view.
First, the state supreme court has recognized that PAGA representative claims are “a type of qui tam action.” Iskanian v. CLS Transp. Los Angeles, LLC, 59 Cal.4th 348, 382, 173 Cal.Rptr.3d 289, 327 P.3d 129 (2014). It is well-established that citizen-relators bringing qui tam suits on behalf of the government have Article III standing. Vt. Agency of Natural Res. v. United States ex. rel. Stevens, 529 U.S. 765, 777-78, 120 S.Ct. 1858, 146 L.Ed.2d 836 (2000) (“We think this history well nigh conclusive ... it leaves no room for doubt that a qui tam relator under the FCA has Article III standing.”). The traditional requirements for enforcement by a citizen in a qui tam suit are (1) that the statute exacts a penalty; (2) that part of the penalty be paid to the informer; and (3) that, in some way, the informer be authorized to bring suit to recover the penalty. Sanders v. Pac. Gas & Elec. Co., 53 Cal.App.3d 661, 671, 126 Cal.Rptr. 415 (1975). PAGA conforms to the qui tam requirements, except that a portion of the penalty goes not only to the citizen bringing the suit, but also to all employees aggrieved by the Labor Code violation. Iskanian, 59 Cal.4th at 382, 173 Cal.Rptr.3d 289, 327 P.3d 129. The purpose of PAGA is not to recover damages or restitution, but to create a means of “deputizing” citizens as private attorneys general to enforce the Labor Code. Reyes, 202 Cal.App.4th at 1123, 135 Cal.Rptr.3d 832; Amalgamated Transit Union, Local 1756, AFL-CIO v.Super, Ct., 46 Cal.4th 993, 1003, 95 Cal.Rptr.3d 605, 209 P.3d 937 (2009) (“In bringing an action under PAGA, the aggrieved employee acts as the proxy or agent of state labor law enforcement agencies, representing the same legal right and interest as those agencies, in a proceeding designed to protect the public, not to benefit private parties”). PAGA plaintiffs do not assert the rights of third party employees, but instead represent the interests of the state labor law enforcement agency. McKenzie, 765 F.Supp.2d at 1234. The state labor law agency on whose behalf the representative plaintiff sues is therefore '“always the real party in interest in the suit.” Iskanian, 59 Cal.4th at 382, 173 Cal.Rptr.3d 289, 327 P.3d 129.
Second, the rights of the non-party aggrieved employees are not es-*808topped or limited by a judgment against an employer in a PAGA action. Cal. Lab. Code § 2699(g)(1) (a PAGA action, unlike a class action, does not limit “an employee’s right to pursue or recover other remedies available under federal law, either separately or concurrently with [a PAGA] action”); Baumann at 1123, (“ ‘[I]f the employer defeats a PAGA claim, the non-party employees, because they were not given notice of the actjon or afforded an opportunity to be heard, are not bound by the judgment as to remedies other than civil penalties.’ ” (quoting Ochoa-Hemandez v. Cjaders Foods, Inc., No. C 08-2073 MHP, 2010 WL 1340777, at *4 (N.D.Cal. Apr. 2, 2010))). By contrast, a PAGA judgment operates as “one-way” collateral estoppel that permits absent employees to use a favorable judgment against employers to recover PAGA penalties, but precludes an employer from using a judgment in its favor to prevent future suits by absent nonparty employees. Arias, 46 Cal.4th at 987, 95 Cal.Rptr.3d 588, 209 P.3d 923 (“Because an action undér the act is designed to protect the public, and the potential impact on remedies other than . civil penalties is ancillary to the action’s primary objective, the one-way operation of collateral estoppel in this limited situation does not violate the emplqyer’s right to due process of law.”).11
Gate Gourmet cites the Ninth Circuit’s decision in Urbino v. Orkin Services of California, 726 F.3d 1118 (9th Cir.2018), to argue that PAGA claims are not law enforcement actions, but rather claims held by individuals. Urbino, 726 F.3d at 1122; Mot. at 18. Gate Gourmet mischaracter-izes, however, the applicability of Urbino to the case at bar. Particularly, Gate Gourmet’s assertion that Urbino “confirms that [representative PAGA] claims must be brought pursuant to Rule 23” goes well beyond the" holding of that case. Mot. at 18. In" Urbino, the Ninth Circuit considered the question of whether civil penalties sought to be recovered by an aggrieved employee under PAGA could be aggregated to meet the amount in controversy requirement for federal diversity jurisdiction. Urbino, 726 F.3d at 1122. The Ninth Circuit answered in the negative; that a representative plaintiff bringing a PAGA claim "may not aggregate the individual wage and hour cláims of aggrieved employees since those claims are held individually. Id.
Urbino does hot stand for a requirement that PAGA claims heard in federal court be brought pursuant to Rule 23. Contrary to Gate Gourmet’s arguments, that opinion did not reach a definitive conclusion on the nature of PAGA claims. Instead, it considered the possibility that the state is the *809real party in interest in a PAGA claim, and specifically declined to resolve the- issue because it would not affect the outcome of that case. Id. at 1122-23. Further, the Ninth Circuit’s more recent decision in Baumann speaks to the issue more directly, holding that “[a] PAGA action is at heart a civil enforcement action filed on behalf of and for the benefit of the state, not a claim for class relief.” Baumann, 747 F.3d at 1124. While neither Urbino nor Baumann is dispositive of the issue here, the Ninth Circuit’s description of PAGA claims in Baumann supports the position of this and other courts that PAGA actions are not claims asserting the rights of third party plaintiffs, and that the standing limits cited by Gate Gourmet therefore do not apply.
Gate Gourmet also argues that because PAGA is a procedural statute, the Erie doctrine requires that Rule 23 govern the adjudication of representative claims in federal court. See Erie R.R. Co. v. Tompkins, 304 U.S. 64, 78-79, 58 S.Ct. 817, 82 L.Ed. 1188 (1938) (establishing that federal-courts are to apply state substantive law and federal- procedural law to diversity cases); Mot. at 21. Most of the courts holding that PAGA claims must satisfy Rule 23 rely on the preliminary determination that PAGA is a procedural statute rather than . one creating substantive rights. E.g., Ivey, 2011 WL 3515936, at *8-9; Thompson, 2010 WL 6309364, at *2-3; Adams, 2009 WL 7401970, at *6. Under a procedural construction of PAGA, it follows that “‘a plaintiff whose cause of action is perfectly viable in state court under state law may nonetheless be foreclosed from litigating the same cause of action in federal court, if he cannot’ meet federal procedural and jurisdictional requirements,” since federal courts must apply federal procedural rules in diversity cases. Thompson, 2010 WL 6309364, at *2 (quoting Lee v. Am. Nat’l Ins. Co., 260 F.3d 997, 1001 (9th Cir.2001).
Gate Gourmet relies oh Amalgamated Transit Union, Local 1756, AFL-CIO v. Superior Court, 46 Cal.4th 993, 95 Cal.Rptr.3d 605, 209 P.3d 937 (2009), to argue that PAGA is a procedural statute and does not create substantive rights. Mot. at 21. However,- Amalgamated Transit decided only whether PAGA is “substantive” in the sense that it creates an individually assignable property interest. Amalgamated Transit, 46 Cal.4th at 1003, 95 Cal.Rptr.3d 605, 209 P.3d 937. Because the PAGA right of action was created to “protect the public,” - the California Supreme Coürt ■ declined to recognize that PAGA created an alienable property right. Id.
That PAGA is not “substantive” in that sense, however, does not mean the label “substantive”, is inapplicable for purposes of other legal doctrines. See Cunningham v. Leslie’s Poolmart, Inc., No. CV 13-2122 CAS, 2013 WL 3233211, at *6 (C.D. Cal. June 25, 2013). Analogizing to qui . tarn actions, the court in Cunningham recognized that both PAGA and qui tarn actions provide a procedural mechanism that has been “characterized as a substantive right to pursue a claim for relief.” Id. at *7 (“Since a plaintiffs right under PAGA to pursue a bounty through a representative action is closely analogous to a qui tam relator’s right ... an aggrieved employee’s rights under PAGA should also be characterized as substantive.”) (citing Hughes Aircraft Co. v. U.S. ex rel. Schumer, 520 U.S. 939, 948, 117 S.Ct. 1871, 138 L.Ed.2d 135 (1997)). A number of other federal courts have held that PAGA’s provisions creating representative claims for -civil penalties are substantive under Erie and therefore must be applied in federal court, unlike mere procedural state rules. Moua, 2012 WL 370570, at *3; Willner v. Manpower Inc., No. C 11-02846 JSW, 2012 WL 1570789, at *7-9 (N.D.Cal, May *8103, 2012); Cardenas v. McLane Foodservice, Inc., No. SACV 10-473 DOC, 2011 WL 379413, at *3 (C.D.Cal. Jan. 31, 2011); Mendez, 2010 WL 2650571, at *3. These courts have properly, recognized . that PAGA is “substantive” for the purposes of Erie because it gives plaintiffs a “right to recover” in specified circumstances. Guaranty Trust Co. v. York, 326 U.S. 99, 109, 65 S.Ct. 1464, 89 L.Ed. 2079 (1945).
For the reasons set forth above, the Court holds that Achal does not need to plead .the class certification requirements of Rule 23 in order to proceed on his representative PAGA claims. . The Court will follow the view of the majority of courts in this district in holding that because PAGA claims are not class actions, and because these claims are law enforcement actions for the public interest, there are no Article III, prudential standing, or Erie doctrine issues precluding Achal from pursuing his representative non-class PAGA claims.' The Court therefore declines to dismiss Claims Six through Seven of Achal’s FAC on the ground that they are not pleaded in accordance with Rule 23.
2. Sufficiency of the Pleadings under Federal Rule of Civil Procedure 8(a)
a. Failure to Furnish Accurate Wage Statements in Violation of Labor .Code § 226(a)
As is relevant to Achal’s claim, California Labor Code section 226(a) requires.that every employer furnish, at.the time of each payment of wages, “an accurate itemized statement in writing showing ... (6) the inclusive period for which the employee is paid, and (7) the name of the employee and only the last four digits of his or her social security number or an employee identification number other than a social security number.” Cal. Lab.Code § 226(a). A claim against an employer for violating Labor Code section 226(a) requires a showing of three elements: (1) a violation of the statute; (2) the violation was knowing and intentional; and (3) an injury resulted from the violation. Cal. Lab.Code § 226(e); Willner, 35 F.Supp.3d at 1128. Here, Gate Gourmet argues that Achal’s PAGA claims fail because he has not adequately pleaded the elements of a section 226(a) violation, specifically as required by section 226(e).12 Mot. at 15.
The inclusive dates, required by section 226(a)(6) refer to the start and end date of the pay period and necessarily must include the start date in order to give substance to the word “inclusive.” Willner, 35 F.Supp.3d at 1129. A failure to include the start date of the pay period in a statement constitutes a violation of section 226(a)(6). McKenzie, 765 F.Supp.2d at 1229 (holding that the defendant “violated Labor Code Section 226(a)(6) by failing to include the beginning date for the pay period in its wage statements”).
To comply with section 226(a)(7), the text of the statute requires that an em*811ployer set forth either (1) only the last four digits of employees’ social security ■number or (2) an employer identification number. Cal. Lab.Code § 226(a)(7) (emphasis added). The clear meaning of the statute is to forbid employers from including the full social security number on wage statements. Section 226(i), applicable only to governmental entities, makes it explicit that if a government employer chooses to provide a wage statement, it “shall use no more than the last four digits of the employee’s social security number.” Further, the legislative history of section 226(a)(7) makes clear that the inclusion of full social security information on a wage statement is a violation of the Labor Code. For privacy reasons, section 226(a)(7) was amended in 2004 to require that only the last four digits, as opposed to the entire social security number, be included. 2004 Cal. Legis. Serv. Ch. 860 (S.B.1618). The previous version of section 226(a)(7), effective from 2005 through 2011, stated that wage statements must include “[the employee’s] social security number, except that by January 1, 2008, only the last four digits of his or her social security number of an employee identification number other than a social security number may be shown.”
Whether a violation was “knowing and intentional” is a question of fact. Willner, 35 F.Supp.3d at 1131. This standard requires more than a violation of section 226(a) alone, and requires a , showing that the employer knew that facts existed that brought its actions or omissions within the provisions of section 226(a). Id. at 1130-31. “Knowing and intentional” failure does not include “an isolated and unintentional payroll error due to a clerical or inadvertent mistake.” Cal. Lab.Code § 226(e)(3). At the pleading stage, however,'“[m]alice, intent, knowledge; and other conditions of a person’s mind may be alleged generally.” Fed.R.Civ.P. 9(b); Reinhardt v. Gemini Motor Transport, 879 F.Supp.2d 1138, 1142 (E.D.Cal.2012). ■ A simple allegation that an employer’s failure to provide accurate wage statements was “knowing and intentional” suffices to state a claim under section 226. Reinhardt, 879 F.Supp.2d at 1141.
An aggrieved employee is held to have suffered, injury under section 226(a) if his employer fails to provide accurate and complete information as required by any one or more of items under sections 226(a)(1) to (9)- and the employee cannot “promptly and easily determine” from the wage statement alone one or more of the following: “(i) the amount of gross or net wages paid or any other information required to be provided pursuant to items (2) to (4), (6), and (9); ... (iii) the name and address of'the employer; or (iv) the name of the employee and only the last four digits of his social- security number or an employee identification number.” Cal. Lab.Code § 226(e)(2)(B). Section 226(e) further defines “promptly and. easily determine” as meaning “a reasonable person would be able to readily ascertain the information without reference to other documents or information.” Cal. Lab.Code § 226(e)(2)(C). An employee is said to have suffered injury -under section 226(a) where a wage statement fails to include the start date of a pay period as required by section , 226(a)(7), and the employee must refer to outside sources to verify which days of work are included in her paycheck. McKenzie, 765 F.Supp.2d at 1230 (employee suffered injury as she was required to refer to either a calendar, employer manual, or work- schedule to verify days of work included in a wage statement missing a start date). Other injuries under section 226(a) may be shown through the possibility of not being paid overtime, employee confusion over whether they received all wages owed them, difficulty and expense involved in reconstructing pay *812records,' and forcing employees to make mathematical computations to analyze whether the wages paid in fact compensated them for all the hours they worked. Reinhardt, 879 F.Supp.2d at 1142 (plaintiff adequately pleaded injury under section 226(a) where “the injury described in the FAC [was] more than a simple identification of omitted information.... These allegations indicate that there is need for both additional documentation and additional mathematical calculations in order to determine whether Plaintiffs were correctly paid and what they may be owed.”); but see Elliot v. Spherion Pac. Work, LLC, 572 F.Supp.2d 1169, 1181 (C.D. Cal 2008) (while a technical violation of section 226, employee failed to state a claim for relief where there was no evidence that plaintiff suffered injury- due to. employer’s use of a slightly truncated name on the wage statements it issued to plaintiff).
With respect to his PAGA failure to furnish claim, Achal alleges that Gate Gourmet has failed to furnish him and other employees with accurate wage statements that state “(1) only the last four digits of the employee’s social security number hnd (2) the inclusive dates of the period for which the employee' is paid.” FAC ¶ 16(a). Gate Gourmet misunderstands Achal’s argument as to section 226(a)(7). Achal alleges that Gate Gourmet violated that subsection by including his full social security number, as opposed to only the last four digits. Id. at ¶ 56, Opp’n at 13. Gate Gourmet instead responds to an argument not made by Achal — that Gate Gourmet violated section 226(a)(7) by failing to include either social security information or ah - employment identification number.13 Mot. at 14. Achal then alleges generally that this failure was done “intentionally and willfully” and that as a result of this failure, “Achal and the current and other former employees have been damaged.” FAC 57-58. While not required to do so at the pleading stage, Achal has included his final wage statement in Exhibits B and C to his FAC. Fed. R. Civ. P. 10(c). Achal also incorporated by reference several other wage statements included as part of his original complaint, which he neglected to physically attach to his FAC.14
The Court finds that Claim Six of Achal’s FAC, failure to furnish accurate wage statements, states a claim for relief. *813The Court is satisfied that Achal, by attaching and incorporating the wage statements at issue to his FAC, has pleaded sufficient facts to support a plausible inference that Gate Gourmet failed to furnish him and other Gate Gtturmet employees with accurate and complete wage statements as required by Labor Code sections 226(a)(6) and (7). In support of his allegation that Gate Gourmet violated section 226(a), that the violation was knowing and intentional, and. that he has been injured as a result, Achal attached and incorporated wage statements several of.which are missing the start date of the pay period and include redacted social security information. Achal’s general allegation that Gate Gourmet’s noncompliance with the Labor Code was both “intentional[ ] and willful[ ]” suffices to plead that Gate Gourmet’s violation was knowing and intentional. FAC ¶ 57; see Reinhardt, 879 F.Supp.2d at 1141. Further, Achai’s allegation is supported by the repeated nature of Gate Gourmet’s omissions, as documented in the attached wage statements, which supports a plausible inference that Gate Gourmet’s noncompliance goes beyond" a mere typographical or otherwise inadvertent error. These wage statements álso support a claim that Achal could ’not promptly and easily determine from the wage statettients alone the start date of the pay periods. As to the social security information, while Achal cannot argue that he was injured in the sense thát he cannot promptly and easily determine the last four digits of his social security number from the full social security number, section 226(a) was amended later than section 226(e), and the Court assumes that the California legislature' did not intend to render that amendment to section 226(a)(7) unenforceable. To the contrary, the injury contemplated by the amended statute is concerned less about an employee’s ability to ascertain the information and more about the broader public policy against the unnecessary dissemination of employees’ private, identifying information.- Achal’s allegations, in conjunction with the attached and incorporated wage statements, are sufficient to give fair notice to Gate Gourmet of the claims against it and the grounds upon which they rest. Starr, 652 F.3d at 1215 (quoting Swierkiewicz, 534 U.S. at 514-15, 122 S.Ct. 992). The Court finds -that the allegations set forth in Claim Six of Achal’s FAC satisfy the minimum pleading requirements set forth by Iqbal and Twombly, and therefore the Court •denies Gate Gourmet’s' motion to dismiss with regards to Claim Six.
b. Failure to Maintain Accurate Wage Statements in Violation of Labor Code § 226
California Labor Code section 226(a) also requires that “[t]he deductions made from payment of wages shall be recorded ... and a copy of the statement and the record of the deductions shall be kept on file by the employer for at least three years. ” Cal. Lab.Code § 226(a). For the purpose of this section, copy “includes a duplicate ... or a computer-generated record that accurately shows all the information required by • [section 226(a) ].” Id. Achal alleges that the computer-generated record kept by Gate Gourmet violated sections 226(a)(6) and (8), because it fails to state the inclusive dates of the period for which the employee is paid and the address of the legal entity who is the employer.15 FAC ¶ 16. Again, a claim against an employer for violating Labor Code §' 226(a) requires that Achal demonstrate (1) a violation of the statute; (2) the viola*814tion was knowing and intentional; and (3) an injury resulted from the violation. Cal. Lab.Code § 226(e); Willner, 35 F.Supp.3d at 1128. What is .required to satisfy the requirement that a wage statement state the “inclusive dates” of a pay period is set forth in the preceding section. Section 226(a)(8) requires that an employer include its name and address on the wage statement itself; anything less fails to comply with section 226(a)(8). McKenzie, 765 F.Supp.2d at 1129 (holding that an employer violated section 226(a)(8) by failing to include its address on its wage statements even where employer included the address on the checks attached to the statements).
Achal alleges that Gate Gourmet failed to maintain for him and other employees a copy of accurate and sufficient wage statements spanning back at least three years. FAC ¶ 61. Specifically, Achal alleges that the computer-generated record of his statements fails to state “the address of the legal entity that .is the employer” and fails to state “the inclusive dates of the period for which the employee is paid for each pay period.” Id. at ¶ 16. Achal then alleges generally that this failure was done “intentionally and willfully” and that as a result of this failure, “Achal and the current and other former employees have been damaged.” Id. at ¶¶ 62-63.
The Court.dismisses Achal’s failure.-to-maintain claim against Gate Gourmet to the extent that it is based on a failure to include the start dates of the pay periods on the record of his past wage statements pursuant to section 226(a)(6), because the Court is satisfied that Achal can promptly and easily determine the start dates from the attached record alone. While not explicit, the start dates of the pay periods are clear from the record furnished, where the consecutive pay period end dates are listed in succession. Dkt. 7, Ex. A. Achal has alleged no further facts suggesting that the record alone is insufficient to deduce the start dates of the pay periods.16
The Court is satisfied, however, that Achal has adequately alleged that Gate Gourmet failed to maintain for him and other Gate Gourmet employees accurate and complete wage statements as required by California Labor Code section 226(a)(8), and that he suffered injury as a result. By incorporating the record of his past wage statements provided to him by Gate Gourmet, which lack Gate Gourmet’s address, Achal has pleaded sufficient facts to plausibly suggest that he was unable to promptly and easily determine Gate Gourmet’s address from the record alone, as required by the Labor Code. For the reasons set forth in the preceding section, Achal’s general allegation that this failure was both “intentional ] and willfult ]” suffices for purposes of this motion to plead a knowing and intentional violation. FAC ¶ 62. While it. is conceivable that Gate Gourmet maintains other records in compliance with the statute, that is a question *815of fact not implicated at the pleading stage. The Court therefore denies Gate Gourmet’s motion to dismiss Claim Seven of Achal’s FAC.
IV. PRAYER FOR RELIEF
Gate Gourmet also moves to dismiss Achal’s prayer for punitive damages and injunctive and declaratory relief for his FEHA claims (Claims 1-5).
A. Punitive Damages
Punitive damages are available for violations of FEHA “where the defendant has been guilty of oppression, fraud, or malice.”17 Cal. Civ.Code § 3294(a); Commodore Home Sys., Inc. v.Super. Ct., 32 Cal.3d 211, 215, 185 Cal.Rptr. 270, 649 P.2d 912 (1982). As is the case here, where the defendant is a corporation, the “authorization, ratification or act of oppression, fraud, or malice must be oh the part of an officer, director, or managing agent of the corporation.” Cal. Civ.Code § 3294(b). In passing this section as written, “[t]he drafters’ goals were to avoid imposing punitive damages on employers who were merely reckless and to distinguish ordinary respondeat superior from corporate liability for punitive damages.” White v. Ultramar, Inc., 21 Cal.4th 563, 571, 88 Cal.Rptr.2d 19, 981 P.2d 944 (1999). Ratification by a corporate employer for purposes of punitive damages requires actual knowledge of the conduct and its outrageous nature. Taylor, 58 F.Supp.3d at 1107. Whether a corporate employer has ratified an act may be established by any circumstantial or direct evidence demon-stating adoption or approval of the employee’s actions by the corporate. agent, which may be inferred from a failure by the employer to investigate an employee’s acts once the employer has become aware of them. Fisher v. San Pedro Peninsula Hosp., 214 Cal.App.3d 590, 622, 262 Cal.Rptr. 842 (1989) (holding that despite sufficiently pleading sexual harassment claim by a physician under FEHA, a plaintiff was required to sufficiently plead that the hospital-employer ratified his acts in order to sufficiently plead prayer for punitive damages against the hospital-employer).
“[B]y selecting the term ‘managing agent,’ and placing it in the same category as ‘officer’ and ‘director,’ the Legislature intended to limit the class of employees whose exercise of discretion could result in a corporate employer’s liability for punitive damages.” White, 21 Cal.4th at 573, 88 Cal.Rptr.2d 19, 981 P.2d 944. Whether a supervisor is a managing agent under the California Civil Code “does not necessarily hinge on their level in the corporate hierarchy,” but rather, “the critical inquiry is the degree of discretion the employees possess in making decisions that will ultimately determine corporate policy.” Id. at 1105; Glovatorium, Inc. v. NCR Corp., 684 F.2d 658, 661 (9th Cir.1982). Corporate policy for the purpose of punitive damages are those “general principles which guide a corporation, or rules intended to be followed consistently,” Cruz v. HomeBase, 83 Cal.App.4th 160, 167, 99 Cal.Rptr.2d 435 (2000), and that “affect a substantial portion of the compa*816ny and that are the type likely to come to the attention of corporate leadership,” Roby v. McKesson Corp., 47 Cal.4th 686, 714, 101 Cal.Rptr.3d 773, 219 P.3d 749 (2009). It is this sort of broad and high-level authority that justifies punishing an entire corporation for an otherwise isolated act of malice, fraud, or oppression. Id. at 715, 101 Cal.Rptr.3d 773, 219 P.3d 749. Whether employees exercise such authority is a fact-specific inquiry determined on a case-by-case basis. Muniz v. United Parcel Serv., Inc., 731 F.Supp.2d 961, 976 (N.D.Cal.2010).
Achal focuses his claim for punitive damages under FEHA on the actions of Brett Appleberg, Appleberg’s unnamed supervisor, and Paula Morales, in approving his termination. FAC ¶¶ 13-14; Opp’n at 18-19. Achal alleges that Brett Appleberg, who 'consults on' and is responsible for approving all of Gate Gourmet’s employee terminations, issued him a termination letter on October 6, 2014, in which he “accused Achal of willfully injuring himself and making a fraudulent claim for benefits” after Gate Gourmet purportedly performed an extensive review and investigation. FAC ¶ 13.. ' Achal further alleges that this conclusion was not reached by Gate Gourmet’s workers’ compensation carrier, and that Appleberg later admitted before an administrative law judge that Gate Gourmet had not actually conducted any independent investigation into the circumstances of his fall or nature and extent of his injuries. Id. Achal then alleges that his termination and the “false accusations of fraud leveled against him were reviewed and/or approved by Appleberg, Apple-berg’s direct supervisor, and regional workers’ compensation manager Paula Morales.” Id. at ¶ 14. According to Achal, this was a false and pretextual reason, and his termination was actually due to his disability and religious needs. Id.
While the Court is satisfied that Achal has pleaded sufficient factual allegations, taken as true, that could constitute malice, fraud, or oppression,18 Achal has failed to allege sufficient facts from which the Court can infer that these acts were ratified by an officer, director, or managing agent of Gate Gourmet, as required to state a claim for punitive damages. Brett Appleberg, Appleberg’s unnamed direct supervisor, and Paula Morales are the only employees of Gate Gourmet alleged to have been involved in bringing about Achal’s termination. FAC ¶¶ 8-14. Based on the pleadings, it is essentially undisputed that none of the three" employees are officers or directors of Gate Gourmet. The only allegation made by Achal to support his contention that one of the three employeés is a managing agent of Gate Gourmet is Achal’s allegation that Brett Appleberg “consults on and is responsible for approving all of Gate Gourmet’s employee terminations.” Id. at ¶ 13. Even taken as true, the Court is not'‘satisfied that this description sufficiently pléads that Appleberg is a managing agent of Gate Gourmet. California courts have held that supervisors who have no discretionary authority over decisions that ultimately determine company policy are not considered managing agents even though they may be able to hire or fire other employees. White, 21 Cal.4j;h at 577, 88 Cal.Rptr.2d 19, 981 P.2d 944 (“[A supervisor’s] supervision of plaintiff and her ability to fire him alone were insufficient to *817make her a managing agent.”). Achal alleges no facts suggesting that Brett Apple-berg’s authority over Gate Gourmet’s employee terminations rises to the level of affecting corporate policy in such a way as to “affect a substantial portion of the company and that are the type likely to come to the attention of corporate leadership.” Roby, 47 Cal.4th at 714, 101 Cal.Rptr.3d 773, 219 P.3d 749.
The law does not impute every employee’s malice, fraud, or oppression to a corporation. Cruz, 83 Cal.App.4th at 167, 99 Cal.Rptr.2d 435. Instead, punitive damages require proof of ratification of such an act among corporate leaders, who are the corporation’s officers, directors, or managing agents. Id. To equate mere supervisory status with managing agent status would be to create a rule defeating the Legislature’s intent, and would make corporate employers liable for punitive damages in most employment cases. White, 21 Cal.4th at 575, 88 Cal.Rptr.2d 19, 981 P.2d 944. The Court finds that Achal has failed to include any allegation that plausibly suggests that Appleberg, Appleberg’s supervisor, or Morales exercised, or had the ability to exercise, substantial discretionary authority over decisions that ultimately determined corporate policy in some aspect of Gate Gourmet’s business. The Court therefore dismisses Achal’s prayer for punitive damages with leave to amend if Achal is aware of any facts that plausibly suggest corporate ratification.
B. Injunctive Relief
Achal seeks injunctive relief under California Government" Code section 12965(c), which allows courts to grant “any relief a court is empowered to grant in a' civil action” which “may include a requirement that the employer conduct training for all employees, supervisors, and management on the requirements of [FEHA], the rights and remedies of those who allege a violation of this part, and the employer’s internal grievance procedures.” Cal. ■ Gov’t Code § 12965(c); FAC Prayer for Relief ¶3. Besides an Order requiring Gate Gourmet to conduct training as set forth by statute, Achal also seeks a cease-and-desist letter requiring Gate Gourmet to halt its discriminatory practices, an Order requiring that Gate Gourmet develop and implement a policy for reasonably accommodating its employees, and an Order requiring that Gate Gourmet develop and implement an internal grievance procedure for employee complaints regarding discrimination, failure to make reasonable accommodations, and failure to'engage'employees in the interactive process. FAC Prayer for Relief ¶3. Gate Gourmet opposes Achal’s’request for injunctive relief on thé grounds that Achal lacks standing to seek this relief. Mot. at 24-25. According to Gate Gourmet, because Achal is a former employee of Gate Gourmet and does not intend to return to work there, he cannot demonstrate a real or imminent threat of injury by the continuation of Gate Gourmet’s current employment practices. Id.
While a court may grant in-junctive relief in FEHA cases where appropriate to halt discriminatory practices, Harris, 56 Cal.4th at 234; 152 Cal.Rptr.3d 392, 294 P.3d 49, a plaintiff in federal court must' demonstrate standing separately for each form of relief sought. Friends of the Earth, Inc. v. Laidlaw Envtl. Servs., (TOC), Inc., 528 U.S. 167, 185, 120 S.Ct. 693, 145 L.Ed.2d 610 (2000). In federal court, the constitutional requirement that a plaintiff have standing is equally applicable to state law claims. See Qwest Corp. v. City of Surprise, 434 F.3d 1176, 1180 (9th Cir.2006); Hangarter v. Provident Life & Accident Ins. Co., 373 F.3d 998, 1021-22 (9th Cir.2004) (reversing district court’s conclusion that plaintiff had standing to pursue injunctive relief under state law). *818Standing requires that “(1) the plaintiff suffered an injury in fact, i,e. one that is sufficiently ‘concrete and particularized’ and ‘actual or imminent, not conjectural or hypothetical,’ (2) the injury is ‘fairly traceable’ to the challenged conduct, and (3) the injury is ‘likely’ to be ‘redressed by a favorable decision.’” Bates v. United Parcel Service, Inc., 511 F.3d 974, 985 (9th Cir.2007) (quoting Lujan v. Defenders of Wildlife, 504 U.S. 555, 560-61, 112 S.Ct. 2130, 119 L.Ed.2d 351 (1992)). For a plaintiff seeking injunctive relief, for standing to exist, the plaintiff “must demonstrate that he has suffered or is threatened with a particularized legal harm coupled with a sufficient likelihood that he will again be wronged in a similar way.” Bates, 511 F.3d at 985. In other words, standing requires that a plaintiff establish a “real and immediate threat of repeated injury.” Balasanyan v. Nordstrom, Inc., 294 F.R.D. 550, 562 (S.D.Cal.2013).
Achal makes only one argument responding to Gate Gourmet’s assertion that he lacks standing to seek injunctive relief.19 Achal cites only E.E.O.C. v. Dry Goods Corp., 449 U.S. 590, 101 S.Ct. 817, 66 L.Ed.2d 762 (1981) to argue that plaintiffs bringing claims under FEHA are like private attorneys general, stepping into the shoes of the DFEH, which maintains a cognizable role in banning discrimination regardless- of whether the charging party himself is no longer at risk of injury. Opp’n at 19. However, the Court in Dry Goods did not discuss Article III standing for injunctive relief. That ease stands only for the proposition that charging parties under Title. VII are not considered members of -the “public” to. whom disclosure of confidential information acquired during agency proceedings and investigations is illegal. Dry Goods, 449 U.S. at 590, 101 S.Ct. 817. In so holding, the Court explained that because Congress considered a charging party under Title VII to be a private attorney general “whose role in enforcing the ban on discrimination is parallel to that of the [EEOC] itself,” charging parties must be able to access the requisite information in order “to assess the feasibility of litigation.” Id. at 602, 101 S.Ct. 817. The Court did not hold, however, that a charging party actually takes on the role of the EEOC. To the contrary, the Ninth Circuit has held that a former employee lacks standing to seek injunctive relief on an employment discrimination claim — at least where he or she is not seeking reinstatement — because the former employee “would not likely benefit” from any such relief. Walsh v. Nev. Dep’t of Human Res., 471 F.3d 1033, 1037 (9th Cir.2006) (considering a federal Americans with Disabilities Act claim).
The Court finds that Achal does not have standing to pursue injunctive relief against Gate Gourmet. Achal does not dispute that he is no longer employed by Gate Gourmet. See FAC ¶ 13-14. Further, because he alleges no facts indicating that he intends to return to work for Gate Gourmet in the future, Achal’s allegations do not establish any threat of real and immediate future harm to Achal himself as a result of Gate Gourmet’s employment practices should the Court not grant the injunctive relief he requests. The fact that FEHA allows a court to order injunctive relief does not alter the standing analysis. Because Achal has not alleged facts establishing a sufficient likelihood that he will again be wronged by Gate Gourmet’s allegedly improper employment practices, he *819lacks standing to sue for injunctive,, relief from, .which he would not likely benefit. The Court therefore dismisses Achal’s prayer for injunctive relief with leave to amend if Achal is aware of facts sufficient to establish that he faces a real and immediate threat of future injury.
C. Declaratory Relief
Gate Gourmet moves to dismiss Achal’s prayer for declaratory relief as to his legal rights and obligations with, respect to his FEHA claims on the ground that a determination on these claims would be entirely “unnecessary and redundant,” because these claims are to be addressed by the substantive relief sought. Mot. at 25.’ In his Opposition, Achal does not present any arguments specific to his prayer for declaratory relief to refute Gate Gourmet’s argument. ,
A claim for declaratory relief is unnecessary where' an adequate remedy exists under some other cause of action. Mangindin v. Wash. Mut. Bank, 637 F.Supp.2d 700, 708 (N.D.Cal.2009); StreamCast Networks, Inc. v. IBIS LLC, No. C 05-04239, 2006 WL 5720345, at *4-5 (C.D.Cal. May 2, 2006). Declaratory relief should be denied when it will neither clarify or settle the legal relations in issue nor terminate the proceedings and afford relief from the uncertainty and controversy that the parties face. United States v. Washington, 759 F.2d 1353, 1356-57 (9th Cir.1985). Further, “[t]he purpose of a judicial declaration of rights ... is to enable parties to shape their conduct so as to avoid a breach — [I]n short, the remedy is to be used in the interests of preventative justice, to declare rights rather than execute them.” Babb v. Superior Court, 3 Cal.3d 841, 848, 92 Cal.Rptr. 179, 479 P.2d 379 (1971) (internal quotations omitted).
Here,. Achal seeks general declaratory relief associated with his FEHA causes of action. FAC Prayer for Relief ¶ 3. Upon review of Achal’s other causes of action, the Court finds that the declaratory relief Achal seeks is commensurate with the relief sought through his substantive claims. Because Achal’s prayer for declaratory relief if duplicative and unnecessary, the Court dismisses Achal’s prayer for declaratory relief.
V. CONCLUSION
For the reasons stated above, Gate Gourmet’s Motion is GRANTED as to Achal’s requests for punitive damages and injunctive and declaratory relief, which are dismissed with leave to amend. If Achal is aware of facts supporting those requests, and wishes to file an amended complaint, he may do so no later than August 4, 2015. Achal may not make any amendments other than the addition of allegations to cure the pleading defects described above, absent permission of the Court. Gate Gourmet’s Motion is DENIED as to the remainder of Achal’s claims, except that Claim Seven is DISMISSED to the extent that it relies on an alleged violation of California Labor Code section 226(a)(6).
IT IS SO ORDERED.

. The. parties have consented to the jurisdiction of the undersigned magistrate judge for all purposes pursuant to 28 U.S.C. § 636(c).


. Both the DFEH Complaint and the right to sue letter are included as Exhibit A to the FAC. Both are thereby considered part of the FAC. Fed.R.Civ.P. 10(c) ("A copy of a written instrument that is an exhibit to a pleading is a part of the pleading for all purposes.”).


. "Discrimination, Retaliation [sic] Denied a good faith interactive process. Denied a work environment free of discrimination and/or retaliation, Denied reasonable accommodation, Terminated, Other, Denied religious accommodation for religious belief and observance.” DFEH Complaint (FAC Ex. A).


. The wage statements at issüe and the LWDA letters are included as Exhibits B and C to the FAC. Both exhibits are considered part of the FAC. Fed. R. Civ. p' 10(c).


. In order to obtain an immediate right to sue letter electronically, as Achal opted to do, FEHA requires additional information be included in the DFEH complaint, including the names of both complainant and respondent, and a sworn declaration that the information contained therein is true and correct, except as to matters alleged on information and belief. Cal. Gov’t Code § 12965; Cal. Code *795Regs. § 10005(d). All these elements were properly included. DFEH Complaint (FAC Ex. A).


. Indeed, it defies logic that this Court should have jurisdiction over claims not stated at all in a DFEH complaint so long as they are like or reasonably related to claims made in the administrative complaint, Sandhu, 26 Cal.App.4th at 859, 31 Cal.Rptr.2d 617 (1994); Cal.Code Regs. § 10003, but should not be permitted to hear claims expressly stated simply because they were described to the DFEH in summary fashion.


. Gate Gourmet has misstated the law by alleging that a disability must “substantially” limit a major life activity' for purposes of establishing a disability under FEHA. Colmenares v. Braemar Country Club, Inc., 29 Cal.4th 1019, 1031-32, 130 Cal.Rptr.2d 662, 63 P.3d 220 (2003) (holding that a plaintiff need only show that a condition limits, as opposed to substantially limits (the federal requirement), his ability to participate in a major life activity).


. Gate Gourmet argues that Achal has failed to'adequately plead that Clavo is a “supervisor” for purposes of FEHA, whose actions would be attributable to Gate Gourmet on the basis of respondeat superior. Mot. at 12; see Cal. Gov’t Code § 11009(b). “Supervisor” means "any individual having the authority, in the interest of the employer, to ... assign, reward, or discipline other employees, or the responsibility to direct them” Cal. Gov’t Code § 12926(t). Achal’s allegations, specifically those setting forth job titles and describing the nature of Clavo’s retaliation, allow the Court to make the plausible inference that Clavo was a supervisor in relation to Achal, and that Clavo’s actions may therefore -be attributed to Gate Gourmet. FAC ¶¶ 6, 7, 9.


. Gate Gourmet does not appear to dispute that the Hindu funeral and related religious observance qualify as protected religious observances for purposes of the FEHA.


. Gate Gourmet does not appear to contest that Achal is an aggrieved employee for purposes of the statute.- Nor does Gate Gourmet appear to dispute that Achal has satisfied the administrative exhaustion prerequisites to a representative PAGA action as set forth by Labor Code section 2699.3 and pleaded by Achal. FAC ¶¶ 23-24.


. An unsuccessful PAGA claim does have a limited preclusive effect in that it is binding on the state enforcement agency, and therefore can serve to prevent other employees from filing a separate PAGA claim to enforce the agency’s enforcement interest. See Islcanian, 59 Cal.4th at 380, 173 Cal.Rptr.3d 289, 327 P.3d 129-81; Arias, 46 Cal.4th at 986, 95 Cal.Rptr.3d 588, 209 P.3d 923. However, because the right implicated by this doctrine rests with the agency rather than the employees, it is distinguishable from the" preclusive effect of a class action. The federal False Claims Act includes similar prohibitions against serial qui tarn claims by different plaintiffs, at least in some circumstances. See 31 U.S.C. § 3730(b)(4) (barring private plaintiffs from'bringing ‘a related action based on th'e facts underlying [a] pending action'); id. § 3730(e)(4) (barring most actions 'if substantially the same allegations or transactions as alleged in the action or claim were publicly disclosed ... in a Federal ... criminal, civil, or administrative hearing'); see also Kellogg Brown & Root Servs., Inc. v. United States ex rel. Carter, — U.S. -, 135 S.Ct. 1970, 1979, 191 L.Ed.2d 899 (2015) (declining to reach the issue of whether 'the doctrine of claim preclusion ... protects] defendants if the first-filed [False Claims Act] action is decided on the merits').


. Some district court decisions have held that plaintiffs bringing PAGA claims need not satisfy the requirements of section 226(e) in ■ that they need not allege the they have suf- . fered any injury as a result of an employer's alleged Labor Code violations, or that the employer’s noncompliance was knowing and intentional. See, e.g., McKenzie, 765 F.Supp.2d at 1232; Willner, 35 F.Supp.3d at 1135. Those cases rely primarily on section 2699.5 of the Labor Code, which lists a violation of "subdivision (a) of Section 226” — with no reference to paragraph (e) or any other portion of section 226: — as sufficient to support a PAGA claim. See McKenzie, 765 F.Supp.2d at 1231-32. (citing Cal. Lab.Code § 2699.5). However, at the hearing on July 10, 2015, Achal stipulated to the requirement that he plead injury and scienter in accordance with section 226(e) for purposes of his PAGA claims. The Court therefore assumes for the purpose of the present motion that section 226(e) applies to Achal’s PAGA claims.


. Gate Gourmet cites Elliot, 572 F.Supp.2d . 1169, to argue that employers do not violate the Labor Code where they either include an employee identification number or a social security number. Reply at 8 n.5. However, Elliott held only that including an employee identification number is sufficient if there is no social security information at all, and did not address whether inclusion of full social security information — -as opposed to only • the last four digits-^-in addition to an employee identification number is a violation. Elliot, 572 F.Supp.2d at 1178-79.


. Ordinarily only the contents of the complaint are considered in evaluating a Rule 12(b)(6) motion • to dismiss. Clegg v. Cult Awareness Network, 18 F.3d 752, 754 (9th Cir.1994). Under the 'incorporation by reference' doctrine, however, a court may also consider documents ‘whose contents are alleged in a complaint and whose authenticity no party questions, but which are not physically attached to the pleading. Branch v. Tunnell, 14 F.3d 449, 454 (9th Cir.1994), overruled on other grounds, Galbraith v. Cnty. of Santa Clara, 307 F.3d 1119 (9th Cir.2002). In his FAC, Achal refers to more than the one wage statement physically attached to his FAC. FAC ¶ 16; See FAC Exs. B and C. Gate Gourmet recognizes this reference, and asks this Court to consider the several wage statements attached to Achal’s original complaint. Mot. at 15 n.5; Dkt. 7, Ex. A. The Court finds that the conditions for incorporation by reference apply and that these wage statements may be properly considered in resolving the Motion to Dismiss. These wage statements show that it is the 'SSN' being redacted, rather than an employee identification number, and further lack the" start dates of the pay periods.


. The computer-generated record to which Achal and Gate Gourmet refer is incorporated by reference into AchaTs FAC, and is available in the record as an attachment to the original complaint. Dkt. 7, Ex. A.


. As described in the preceding section, the relevant standárd for statutory injury under section 226(e) is whether an employee can “promptly and easily determine from ' the wage statement alone” the -information required by section 226(a). As to the failure-to-fumish claim) the wage statements that Gate Gourmet furnished show only the end date of that individual pay period, requiring an employee to look beyond the face of the wage statements alone to ascertain on which 'dates the pay periods began. As to the failure-to-maintain claim, however, the record of Achal’s past wages show the end date of each payroll period in succession together in one document, making it simple to infer the start date for any given period by looking at the end date of the prior period. Because the Court finds that Achal can promptly and easily determine the start date of the pay periods from the face of the record alone, and therefore has not- pleaded injury, this alleged violation of 226(a) cannot serve as the basis of a failure-to-maintain claim.


. The California Civil Code defines "malice” as "conduct which is intended- by the defendant to cause injury to the plaintiff or despicable conduct which is carried on by the defendant with a willful and conscious disregard of the rights or safety of others.” Cal. Civil Code § 3294(c)(1). “Oppression” is defined as "despicable conduct that subjects a person to cruel and unjust hardship in conscious disregard of that person’s rights.” Id. at § 3294(c)(2). The statutory definition of “fraud” is “an intentional misrepresentation, deceit, or concealment or a material fact known to the defendant with the intention on the part of the defendant of thereby depriving a person of property of legal rights or otherwise causing injury.” Id. at § 3294(c)(3).


. Taken in the light most favorable to Achal, the Court finds that the factual allegations set forth — particularly the allegation that various Gate Gourmet employees knowingly approved the termination of Achal on the basis of a false and pretextual reason, thereby intentionally violating Achats right to work free from discrimination — plausibly suggest ‘an act meeting the statutory definition of "fraud” under' California Civil Code section 3294(c) for purposes of punitive damages.


. Achal’s other arguments regarding injunc-tive relief center on the purpose of FEHA — to eliminate and prevent discrimination in the workplace — and the fact that FEHA itself allows a court to issue injunctive relief. Opp’n at 19. These arguments, however, are not responsive to the issue of Article III standing.